Exhibit OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited Audited As at June 30 December 31 (United States dollars) 2009 2008 ASSETS Current Cash $ 4,610,018 $ 4,161,735 Accounts receivable and prepaid expenses 3,570,852 2,487,361 Inventory (note 12) 3,265,560 3,070,362 11,446,430 9,719,458 Long-term Property, plant and equipment (note 6) 12,057,809 11,676,076 Mineral properties (note 3) 7,778,027 7,810,307 Deferred exploration and development costs (note 3) 25,878,236 25,076,511 45,714,072 44,562,894 57,160,502 54,282,352 LIABILITIES Current Accounts payable and accrued liabilities 3,145,106 3,611,948 Capital lease obligations (note 11) 358,951 570,216 Asset retirement obligation (note 4) 153,989 113,022 3,658,046 4,295,185 Long-term Asset retirement obligation (note 4) 1,098,664 1,046,883 1,098,664 1,046,883 4,756,710 5,342,068 Commitments and contractual obligations (note 9) SHAREHOLDERS' EQUITY Share capital (note 7a) 88,287,222 85,095,046 Contributed surplus (note 7a) 6,839,890 6,206,412 Deficit (42,723,320 ) (42,361,174 ) 52,403,792 48,940,284 $ 57,160,502 54,282,352 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Income/(Loss) Three month period ended June 30 Six month period ended June 30 Unaudited Unaudited Unaudited Unaudited (United States dollars) 2009 2008 2009 2008 Sales - Gold $ 6,396,532 2,304,930 $ 9,063,169 $ 5,181,358 Cost and expenses Cost of sales 3,235,657 1,789,473 5,540,618 3,434,047 Amortization 812,375 587,071 1,508,800 1,160,191 Management fees and salaries 587,105 1,094,424 1,174,254 1,927,149 Professional & consulting fees 314,460 222,090 460,867 601,375 Travel 84,629 148,556 166,886 394,677 Investor relations and promotion & Shareholders' informa 23,914 207,965 53,071 430,021 Office and general administrative 143,450 172,608 263,062 337,697 Transfer agent and regulatory fees 253,639 91,480 325,852 169,131 Royalty expense 386,462 43,583 498,461 79,532 General exploration and development (19,570 ) 137,669 (21,480 ) 138,072 Stock-based compensation (note 7b) 630,229 158,204 783,330 451,811 Write down of equipment - - - 25,559 6,452,350 4,653,121 10,753,721 9,149,262 Other (income) expense Interest income (5,632 ) (160,284 ) (15,074 ) (412,428 ) Gain on disposal of asset - (17,501 ) - (17,552 ) Foreign exchange loss/(gain) (125,700 ) (6,346 ) (237,238 ) 41,837 (131,332 ) (184,130 ) (252,312 ) (388,143 ) Profit/(Loss) and Comprehensive income/(loss) for the period 75,514 (2,164,060 ) (1,438,240 ) (3,579,761 ) Basic and diluted Profit/(loss) per common share $ 0.0003 -$ 0.01 -$ 0.0061 -$ 0.02 Weighted average number of common shares outstanding 236,419,963 230,115,431 236,419,963 230,784,348 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit Three month period ended June 30 Six month period ended June 30 Unaudited Unaudited Unaudited Unaudited (United States dollars) 2009 2008 2009 2008 Deficit Beginning of the period $ 42,798,834 36,220,190 41,285,080 34,804,488 (Profit)/Loss for the period (75,514 ) 2,164,060 1,438,240 3,579,761 Deficit, end of the period $ 42,723,320 38,384,250 42,723,320 38,384,250 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Unaudited Unaudited Unaudited Three Mths Ended Three Mths Ended Six Mths Ended Six Mths Ended 30 June 30 June 30 June 30 June (United States dollars) 2009 2008 2009 2008 Operating activities : Loss for the year 75,514 (2,164,060 ) (1,438,240 ) (3,579,761 ) Items not affecting cash Amortization 812,375 587,071 1,508,800 1,160,190 Loss on disposal of capital assets (21,480 ) - (21,480 ) 25,559 Stock-based compensation expense 630,229 158,204 783,330 451,812 Accretion expense 53,263 11,462 53,263 29,183 Foreign exchange (125,700 ) 107,192 (237,238 ) 4,533 Reclamation costs (29,818 ) (41,837 ) (35,418 ) (60,291 ) Changes in non-cash working capital balances Accounts receivable and prepaid expenses (1,576,306 ) (167,617 ) (1,083,491 ) (578,319 ) Accounts payable and accrued liabilities 439,634 997,717 (466,842 ) 1,140,203 Inventory 171,752 (947,620 ) (195,198 ) (926,534 ) Cash from/(used in) operating activities 429,463 (1,459,489 ) (1,132,513 ) (2,333,425 ) Investing activities : Deferred exploration and development costs (537,896 ) (3,020,041 ) (892,336 ) (5,533,211 ) Acquisition of property, plant and equipment (353,302 ) (507,831 ) (795,735 ) (1,060,673 ) Cash used in investing activities (891,198 ) (3,527,872 ) (1,688,071 ) (6,593,883 ) Financing activities : Capital lease payments (185,592 ) (195,347 ) (425,615 ) (399,942 ) Shares Issued 2,848,639 - 2,848,639 20,512 Cash provided by financing activities 2,663,047 (195,347 ) 2,423,024 (379,430 ) Increase/(decrease) in cash during the period 2,201,312 (5,182,708 ) (397,561 ) (9,306,737 ) Cash - beginning of the period 2,197,179 22,415,338 4,161,735 26,472,219 Effect of foreign exchange rate changes on cash 211,527 (13,952 ) 845,844 53,197 Cash - end of the period $ 4,610,018 $ 17,218,678 $ 4,610,018 $ 17,218,678 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets and Segment Balance Sheets Unaudited Unaudited Unaudited Unaudited Consolidation Bong Mieu Phuoc Son Other corporate As at June 30 June 30 June 30 June 30 (United States dollars) 2009 2009 2009 2009 ASSETS Current Cash $ 4,610,018 $ 141,781 $ 10,872 $ 4,457,365 Accounts receivable and prepaid expenses 3,570,852 1,540,907 1,870,338 159,607 Inventory (note 12) 3,265,560 2,093,709 1,171,851 - 11,446,430 3,776,397 3,053,061 4,616,972 Long-term Property, plant and equipment (note 6) 12,057,809 7,339,495 4,697,911 20,403 Investment in Subaidiaries - - - 5,150,000 Mineral properties (note 3) 7,778,027 2,782,963 4,995,064 - Deferred exploration and development costs (note 3) 25,878,236 9,679,984 16,197,338 914 45,714,072 19,802,442 25,890,313 5,171,317 57,160,502 23,578,839 28,943,374 9,788,289 LIABILITIES Current Accounts payable and accrued liabilities 3,145,106 1,156,680 735,042 1,253,384 Capital lease obligations (note 11) 358,951 196,415 162,536 - Asset retirement obligation (note 4) 153,989 72,940 81,049 - Intercompany Loans - 38,313,992 26,006,540 (64,320,532 ) 3,658,046 39,740,027 26,985,167 (63,067,148 ) Long-term Asset retirement obligation (note 4) 1,098,664 1,098,664 - 1,098,664 1,098,664 - - 4,756,710 40,838,691 26,985,167 (63,067,148 ) Commitments and contractual obligations (note 9) SHAREHOLDERS' EQUITY Share capital (note 7a) 88,287,222 2,600,000 2,550,000 88,287,222 Contributed surplus (note 7a) 6,839,890 - - 6,839,890 Deficit (42,723,320 ) (19,859,853 ) (591,792 ) (22,271,675 ) 52,403,792 (17,259,853 ) 1,958,208 72,855,437 $ 57,160,502 $ 23,578,838 $ 28,943,375 $ 9,788,289 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Profit and Loss and Segment Statements of Profit and Loss For the Three Months Ended 30 June 2009 - Unaudited For the Six Months Ended 30 June 2009 - Unaudited (United States dollars) Consolidation Bong Mieu Phuoc Son Other corporate Consolidation Bong Mieu Phuoc Son Other corporate Sales - Gold $ 6,396,532 $ 1,756,460 $ 4,640,072 $ - $ 9,063,169 $ 3,475,605 $ 5,587,566 $ - Cost of sales 3,235,657 844,023 2,391,634 - 5,540,618 2,352,375 3,188,243 - Royalty expense 386,462 81,802 304,660 - 498,461 160,408 338,053 - Total Cost of sales 3,622,119 925,825 2,696,294 - 6,039,079 2,512,783 3,526,296 - Contribution Margin 2,774,413 830,635 1,943,778 - 3,024,090 962,822 2,061,270 - Contribution Margin as % of Sales 43 % 47 % 42 % 33 % 28 % 37 % Cost and expenses Amortization 812,375 804,819 - 7,556 1,508,800 1,508,572 - 228 Management fees and salaries 587,105 232,531 - - 1,174,254 456,176 - 718,078 Professional & consulting fees 314,460 9,603 - 304,858 460,867 24,939 - 435,928 Travel 84,629 6,758 - - 166,886 19,025 - 147,861 Investor relations and promotion & Shareholders' information 23,914 2,149 - 21,765 53,071 5,643 - 47,428 Office and general administrative 143,450 58,794 239 - 263,062 134,096 239 128,727 Transfer agent and regulatory fees 253,639 487 - - 325,852 962 - 324,890 Management Fees - 120,000 60,000 (180,000 ) - 240,000 120,000 (360,000 ) General exploration and development (19,570 ) - - (19,570 ) (21,480 ) - - Stock-based compensation (note 7b) 630,229 - - - 783,330 - - 783,330 2,830,231 1,235,141 60,239 134,609 4,714,642 2,389,413 120,239 2,226,470 Other (income) expense Interest income (5,632 ) (850 ) (205 ) (4,577 ) (15,074 ) (1,371 ) (689 ) (13,014 ) Foreign exchange loss/(gain) (125,700 ) (56,117 ) (68,426 ) (1,157 ) (237,238 ) (114,438 ) (111,195 ) (11,605 ) (131,332 ) (56,967 ) (68,631 ) (5,734 ) (252,312 ) (115,809 ) (111,884 ) (24,619 ) Profit/(Loss) and comprehensive Income/(loss) for the year 75,514 (347,539 ) 1,952,170 (128,875 ) (1,438,240 ) (1,310,782 ) 2,052,915 (2,201,851 ) Basic and diluted loss per common share $ 0.0003 -$ 0.0062 Weighted average number ofcommon shares outstanding 233,207,581 233,207,581 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit For the three month periods ended June 30 For the Three Months Ended 30 June 2009 - Unaudited For the Six Months Ended 30 June 2009 - Unaudited (United States dollars) Consolidation Bong Mieu Phuoc Son Other corporate Consolidation Bong Mieu Phuoc Son Other corporate Deficit Beginning of the period $ 42,798,834 $ 19,512,314 $ 2,543,962 $ 22,142,800 41,285,080 18,549,071 2,644,707 $ 20,069,824 Loss/(Profit) for the period (75,514 ) 347,539 (1,952,170 ) 128,875 1,438,240 1,310,782 (2,052,915 ) 2,201,851 Deficit, end of the period $ 42,723,320 $ 19,859,853 $ 591,792 $ 22,271,675 42,723,320 19,859,853 591,792 22,271,675 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) June 30, All dollar amounts are in United States Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. The Company is considered to be in the change over phase from development to production. A significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosure required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements.These financial statements have not been reviewed by our external auditors. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Effective from January 1, 2009 the company changed its reporting currency from Canadian dollars to US dollars. All of the company’s revenue and the majority of its expenditures are transacted in US dollars.Comparative figures have been converted to United States Dollars from Canadian Dollars using the following rates: Year Ended Dec 31, 2008 0.8166 Quarter Ended June 30, 2008 0.9902 Six Months Ended June 30, 2008 0.9931 Change in Accounting Policies TheCompany has adopted the following new Canadian Institute of Chartered Accountants (CICA) guidelines as of January 1, 2009: Section 3064 - Goodwill and Intangible Assets and Section 3450, Research and Development Costs In February 2008, the CICA issued Handbook Section 3064, Goodwill and Intangible Assets, replacing Section 3062, Goodwill and other Intangible Assets. This section provides guidance on the recognition of intangible assets in accordance with the definition of an asset and the criteria for asset recognition as well as clarifying the application of the concept of matching revenues and expenses, whether these assets are separately acquired or internally developed.The standards concerning goodwill are unchanged from the standards included in the previous Section 3062. Olympus Pacific Minerals Inc. 8 OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) June 30, All dollar amounts are in United States Dollars unless otherwise stated Furthermore, the CICA agreed to the withdrawal of Handbook Section 3450, Research and Development Costs and incorporate the provisions of the International Accounting Standards, IAS 38, related to research and development costs into Section 3064.Research and development costs are of substantially the same character as other expenditures that need to be evaluated against the criteria for recognition of intangible assets.Accordingly, this standard prohibits the capitalization of costs associated with research activities. On adopting section 3064, there was no effect on the financial statements of the company. Future Accounting Changes In
